       Case 3:11-cr-05788-JAH Document 45 Filed 05/19/21 PageID.191 Page 1 of 4



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                          Case No.: 11cr5788-JAH
12                                     Plaintiff,
                                                        ORDER DISMISSING
13   v.                                                 DEFENDANT’S MOTION FOR
                                                        COMPASSIONATE RELEASE
14   ALFREDO LOPEZ MARTINEZ,
                                                        WITHOUT PREJUDICE
15                                   Defendant.         [Doc. No. 44]
16
17                                     INTRODUCTION
18         Pending before the Court is Defendant Alfredo Lopez Martinez’s (“Defendant”)
19   Motion for Compassionate Release. See Doc. No. 44. After careful review of the pleading
20   submitted, IT IS HEREBY ORDERED the motion is DISMISSED without prejudice.
21                                      BACKGROUND
22         On December 12, 2019, Defendant pled guilty to Counts 1 and 2 of the indictment
23   charging him with Possession of Marijuana with Intent to Distribute, in violation of 21
24   U.S.C. § 841(a)(1), and with Failure to Appear for Court in violation of 18 U.S.C. §
25   3146(a)(1). See Docs. Nos. 1, 22. On July 28, 2020 this Court sentenced Defendant on
26   Count 1 to 46 months in custody and on Count 2 to 30 months in custody, both to run
27   concurrently for a total of 46 months. See Doc. No. 43.
28

                                                    1
                                                                                 11cr5788-JAH
       Case 3:11-cr-05788-JAH Document 45 Filed 05/19/21 PageID.192 Page 2 of 4



 1         On May 7, 2021, Defendant, proceeding pro se, filed a motion for Compassionate
 2   Release under the First Step Act, citing ongoing health concerns brought by COVID-19
 3   throughout the Bureau of Prisons (“BOP”) as the basis. See Doc. No. 44. Defendant further
 4   contends that he is more acutely affected by the threat of COVID-19, as indicated by his
 5   belonging to a category of people listed by the Center of Disease Control (“CDC”) as high-
 6   risk individuals subject to death or serious complication via COVID-19. Id. Based on
 7   Defendant’s pleading, the Court determines a response from the Government is not
 8   necessary at this juncture.
 9                                      LEGAL STANDARD
10         A court generally may not correct or modify a prison sentence once it has been
11   imposed, unless expressly permitted by statute or by Rule 35 of the Federal Rules of
12   Criminal Procedure. United States v. Penna, 319 F.3d 509, 511 (9th Cir. 2003). Defendant
13   seeks modification of his sentence under the compassionate release provision of 18 U.S.C.
14   § 3582(c)(1)(A)(i), as amended by the First Step Act, Pub. L. No. 115-391, 132 Stat. 5194
15   (Dec. 21, 2018). The amendment to § 3582(c)(1)(A) provided prisoners with two direct
16   routes to court: (1) file a motion after fully exhausting administrative appeals of the BOP’s
17   decision not to file a motion, or (2) file a motion after “the lapse of 30 days from the receipt
18   ... of such a request” by the warden of the defendant’s facility, “whichever is earlier.” 18
19   U.S.C. § 3852(c)(1)(A). Thereafter, upon considering the applicable factors set forth in
20   section 3553(a), the court may determine whether “extraordinary and compelling reasons
21   warrant such a reduction” and “that such a reduction is consistent with applicable policy
22   statements issued by the Sentencing Commission.” Id; U.S.S.G. § 1B1.13(1)(A) & cmt. 1.
23                                          DISCUSSION
24         Defendant’s Motion states that on May 2, 2021 he requested Compassionate Release
25   from the Warden at FCI Bastrop, where he is currently in custody. Unfortunately, the
26   requisite 30-days have not lapsed since such request was made.
27
28

                                                    2
                                                                                         11cr5788-JAH
       Case 3:11-cr-05788-JAH Document 45 Filed 05/19/21 PageID.193 Page 3 of 4



 1         Despite the plain language of 18 U.S.C. § 3582(c) rendering the exhaustion
 2   requirement mandatory, some courts have nonetheless held that requirement can be
 3   waived. See, eg., Wilson v. MVM, Inc., 475 F.3d 166, 175 (3d Cir. 2007) (recognizing a
 4   narrow futility exception to certain statutory exhaustion requirements); United States v.
 5   Jemal, 2020 WL 1701706, at *3 (E.D. Penn. April 8, 2020) (“We are not convinced,
 6   however, that we must rigidly adhere to the statutory directive that the BOP be provided
 7   up to thirty days to address Defendant’s compassionate release request, without
 8   considering a futility exception to exhaustion.”); United States v. Zukerman, No. 16 CR.
 9   194 (AT), 2020 WL 1659880, at *4 (S.D.N.Y. Apr. 3, 2020) (holding that defendant’s
10   “advanced age and compromised health, combined with the high risk of contracting
11   COVID-19 at Otisville, justify waiver of the exhaustion requirement”); United States v.
12   Perez, No. 17 CR. 513-3 (AT), 2020 WL 1546422, at *3 (S.D.N.Y. Apr. 1, 2020) (holding
13   that defendant’s “undisputed fragile health, combined with the high risk of contracting
14   COVID-19 in the [detention center] justifies waiver of the exhaustion requirement”).
15         While the Court is sympathetic to the concerns of Defendant in light of potential
16   health risk resulting from COVID-19, the Court is mindful of Ninth Circuit authority
17   holding that this Court has no authority to consider Defendant’s motion until after the
18   Defendant exhausts administrative remedies. See Gallo Cattle Co. v. U.S. Dep’t of Agric.,
19   159 F.3d 1194, 1197 (9th Cir. 1998) (citation omitted) (“statutorily-provided exhaustion
20   requirements deprive the court of jurisdiction and, thus, preclude any exercise of discretion
21   by the court.”). This Court also joins other sister courts in the Ninth Circuit and elsewhere
22   in concluding that this Court has no authority to consider Defendant’s motion until the
23   exhaustion criteria of § 3852(c)(1)(A) is met. See United States v. Garza, 2020 WL
24   1485782 (S.D. Cal. March 27, 2020); United States v. Reid, 2020 WL 1904598 (N.D. Cal.
25   April 18, 2020) (The futility exception “only applies to judicially created exhaustion
26   requirements, as opposed to the statutory variety at issue here.”) (citations omitted); United
27   States v. Holden, No. 13-cr-00444, 2020 WL 1673440, at *10 (D. Or. Apr. 6, 2020); United
28   States v. Eberhart, No. 13-cr-00313, 2020 WL 1450745, at *2 (N.D. Cal. March 25, 2020);

                                                   3
                                                                                       11cr5788-JAH
       Case 3:11-cr-05788-JAH Document 45 Filed 05/19/21 PageID.194 Page 4 of 4



 1   United States v. Fuentes, 2020 WL 1937398 (E.D. Cal. April 22, 2020); United States v.
 2   Woodson, No. 18-cr-00845, 2020 WL 1673253, at *3 (S.D.N.Y. Apr. 6, 2020); United
 3   States v. Carver, No. 4:19-CR-06044-SMJ, 2020 WL 1604968, at *1 (E.D. Wash. Apr. 1,
 4   2020); United States v. Meron, 2020 WL 1873900 (E.D. Cal. April 15, 2020); see also,
 5   United States v. Otero, 2020 WL 1912216, (S.D. Cal. April 20, 2020).
 6         Less than 30-days have passed since Defendant made a request for administrative
 7   relief, and he has therefore failed to meet the exhaustion requirement of § 3582(c)(1)(A).
 8   Accordingly, the Court does not have jurisdiction over at this time to determine the merits
 9   of this motion.
10                                       CONCLUSION
11         For the foregoing reasons, IT IS HEREBY ORDERED Defendant’s motion is
12   DISMISSED without prejudice. Defendant has leave to re-file this motion after
13   complying with the exhaustion of remedies requirement of 18 U.S.C. § 3582 (c)(1)(A).
14         IT IS SO ORDERED.
15
16
17   DATED: May 19, 2021
18
19                                                _________________________________
                                                  JOHN A. HOUSTON
20
                                                  UNITED STATES DISTRICT JUDGE
21
22
23
24
25
26
27
28

                                                  4
                                                                                     11cr5788-JAH
